DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/459,242 filed on August 27, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,140,403. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims 1-13 are similar to claims 1-13 of the cited patent and are met by the claims of the cited patent. 
Table 1 below shows the comparison between the current claims and the claims of the cited patent. 
TABLE 1
Current claims
Patent no. US 11,140, 403 claims 
1. A method for video decoding, the method comprising: decoding a binary coded layer identifier carrying an identification of a layer in a network abstraction layer (NAL) unit header comprising fixed length codewords; determining, based on decoding the binary coded layer identifier in the NAL unit header, that the layer identifier is included in a list of tiles to be decoded; and reconstructing a tile based on determining that the layer identifier is included in the list of tiles to be decoded, wherein the NAL unit header includes only a nal_unit_type syntax element that indicates a type of data that a NAL unit carries, a nuh_layer_id syntax element that indicates a layer identifier, and a nuh_temporal_id_plus1 syntax element that indicates a temporal layer of a coded picture to which the NAL unit belongs.
2. The method of claim 1, wherein, for a given layer layout, each layer in the layer layout has a unique layer identifier, and the unique layer identifier is assigned in accordance with a scan order of a picture segment in the layer layout.
3. The method of claim 2, wherein the scan order is associated with a top left corner of the layers of the layer layout, and is increased by one following a top-to-bottom, right-to-left order.
4. The method of claim 1, wherein the layer identifier is in a fixed position in the NAL unit header.
5. The method of claim 1, wherein a size of the layer identifier is determined through a predefined value of a high level syntax structure syntax element in the same NAL unit header.
6. The method of claim 1, wherein a size of the layer identifier is determined through at least one syntax element in a parameter set, the parameter set being active for the picture to which the NAL unit header belongs.
7. A device for decoding a video sequence, the device comprising: at least one memory configured to store program code; at least one processor configured to read the program code and operate as instructed by the program code, the program code including: decoding code configured to cause the at least one processor to decode a binary coded layer identifier carrying an identification of a layer in a network abstraction layer (NAL) unit header comprising fixed length codewords; determining code configured to cause the at least one processor to determine, based on decoding the binary coded layer identifier in the NAL unit header, that the layer identifier is included in a list of tiles to be decoded; and reconstructing code configured to cause the at least one processor to reconstruct a tile based on determining that the layer identifier is included in the list of tiles to be decoded, wherein the NAL unit header includes only a nal_unit_type syntax element that indicates a type of data that a NAL unit carries, a nuh_layer_id syntax element that indicates a layer identifier, and a nuh_temporal_id_plus1 syntax element that indicates a temporal layer of a coded picture to which the NAL unit belongs.
8. The device of claim 7, wherein, for a given layer layout, each layer in the layer layout has a unique layer identifier, and the unique layer identifier is assigned in accordance with a scan order of a picture segment in the layer layout.
9. The device of claim 8, wherein the scan order is associated with a top left corner of the layers of the layer layout, and is increased by one following a top-to-bottom, right-to-left order.
10. The device of claim 7, wherein the layer identifier is in a fixed position in the NAL unit header.
11. The device of claim 7, wherein a size of the layer identifier is determined through a predefined value of a high level syntax structure syntax element in the same NAL unit header.
12. The device of claim 7, wherein a size of the layer identifier is determined through at least one syntax element in a parameter set, the parameter set being active for the picture to which the NAL unit header belongs.
13. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to: decode a binary coded layer identifier carrying an identification of a layer in a network abstraction layer (NAL) unit header comprising fixed length codewords; determine, based on decoding the binary coded layer identifier in the NAL unit header, that the layer identifier is included in a list of tiles to be decoded; and reconstruct a tile based on determining that the layer identifier is included in the list of tiles to be decoded, wherein the NAL unit header includes only a nal_unit_type syntax element that indicates a type of data that a NAL unit carries, a nuh_layer_id syntax element that indicates a layer identifier, and a nuh_temporal_id_plus1 syntax element that indicates a temporal layer of a coded picture to which the NAL unit belongs.

1. A method for video decoding, the method comprising: decoding a binary coded tile identifier carrying an identification of a tile in a network abstraction layer (NAL) unit header comprising fixed length codewords; determining, based on decoding the binary coded tile identifier in the NAL unit header, that the tile identifier is included in a list of tiles to be decoded; and reconstructing the tile based on determining that the tile identifier is included in the list of tiles to be decoded, wherein the NAL unit header includes only a nal_unit_type syntax element that indicates a type of data that a NAL unit carries, a nuh_tile_id syntax element that indicates the tile identifier, and a nuh_temporal_idplus1 syntax element that indicates a temporal layer of a coded picture to which the NAL unit belongs.
2. The method of claim 1, wherein, for a given tile layout, each tile in the tile layout has a unique tile identifier, and the unique tile identifier is assigned in accordance with a scan order of the picture segment in the tile layout.
3. The method of claim 2, wherein the scan order is associated with a top left corner of the tiles of the tile layout, and is increased by one following a top-to-bottom, right-to-left order.
4. The method of claim 1, wherein the tile identifier is in a fixed position in the NAL unit header.
5. The method of claim 1, wherein a size of the tile identifier is determined through a predefined value of a high level syntax structure syntax element in the same NAL unit header.
6. The method of claim 1, wherein a size of the tile identifier is determined through at least one syntax element in a parameter set, the parameter set being active for the picture to which the NAL unit header belongs.
7. A device for decoding a video sequence, the device comprising: at least one memory configured to store program code; at least one processor configured to read the program code and operate as instructed by the program code, the program code including: decoding code configured to cause the at least one processor to decode a binary coded tile identifier carrying an identification of a tile in a network abstraction layer (NAL) unit header comprising fixed length codewords; determining code configured to cause the at least one processor to determine, based on decoding the binary coded tile identifier in the NAL unit header, that the tile identifier is included in a list of tiles to be decoded; and reconstructing code configured to cause the at least one processor to reconstruct the tile based on determining that the tile identifier is included in the list of tiles to be decoded, wherein the NAL unit header includes only a nal_unit_type syntax element that indicates a type of data that a NAL unit carries, a nuh_tile_id syntax element that indicates the tile identifier, and a nuh_temporal_id_plus1 syntax element that indicates a temporal layer of a coded picture to which the NAL unit belongs.
8. The device of claim 7, wherein, for a given tile layout, each tile in the tile layout has a unique tile identifier, and the unique tile identifier is assigned in accordance with a scan order of the picture segment in the tile layout.
9. The device of claim 8, wherein the scan order is associated with a top left corner of the tiles of the tile layout, and is increased by one following a top-to-bottom, right-to-left order.

10. The device of claim 7, wherein the tile identifier is in a fixed position in the NAL unit header.
11. The device of claim 7, wherein a size of the tile identifier is determined through a predefined value of a high level syntax structure syntax element in the same NAL unit header.
12. The device of claim 7, wherein a size of the tile identifier is determined through at least one syntax element in a parameter set, the parameter set being active for the picture to which the NAL unit header belongs.
13. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to: decode a binary coded tile identifier carrying an identification of a tile in a network abstraction layer (NAL) unit header comprising fixed length codewords; determine, based on decoding the binary coded tile identifier in the NAL unit header, that the tile identifier is included in a list of tiles to be decoded; and reconstruct the tile based on determining that the tile identifier is included in the list of tiles to be decoded, wherein the NAL unit header includes only a nal_unit_type syntax element that indicates a type of data that a NAL unit carries, a nuh_tile_id syntax element that indicates the tile identifier, and a nuh_temporal_id_plus1 syntax element that indicates a temporal layer of a coded picture to which the NAL unit belongs.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No. US 2014/0092994 A1) in view of Samuelsson et al. (US 20160234517 A1).

Regarding claim 1, Wang discloses a method for video decoding, the method comprising: decoding a binary coded layer identifier carrying an identification of a layer in a network abstraction layer (NAL) unit header comprising fixed length codewords; determining, based on decoding the binary coded layer identifier in the NAL unit header (¶¶0008, 0144-0145-The above examples described techniques for signaling a decoding unit identifier that video decoder 30 utilizes to determine which NAL units are associated with which decoding units. For example, if the slice header indicates a decoding unit identifier, then video decoder 30 may determine that the NAL unit that includes the slice is associated with the decoding unit indicated in the slice header), that the layer identifier is included in a list of tiles to be decoded (¶0028-One example of a NAL unit is a slice of a picture (i.e., the data encapsulated in the NAL unit includes the video data needed to decode a slice of a picture). ¶0078-VCL NAL units may include video data for slices within a picture); and reconstructing a tile based on determining that the layer identifier is included in the list of tiles to be decoded(¶¶0008,0072-determining which network access layer (NAL) units are associated with which decoding units based on the unique identifier for each decoding unit in the access unit, and decoding the NAL units of each of the decoding units in the access unit, based on the determination, to reconstruct at least one picture), wherein the NAL unit header includes the tile identifier (¶0173- as illustrated in FIG. 2B, decoding unit 52A includes slice NAL units 54A and 54B, decoding unit 52B includes slice NAL units 64A-64C, and decoding unit 52C includes slice NAL units 78A and 78B. Each of slice NAL units includes a slice header and a slice body. The slice header includes header information including a decoding unit identifier, and the slice body includes video data for decoding the slice).
Wang does not explicitly disclose wherein the NAL unit header includes only a nal_unit_type syntax element that indicates a type of data that a NAL unit carries, a nuh_layer_id syntax element that indicates a layer identifier, and a nuh_temporal_id_plus1 syntax element that indicates a temporal layer of a coded picture to which the NAL unit belongs.
However, Samuelsson discloses wherein the NAL unit header includes only a nal_unit_type syntax element that indicates a type of data that a NAL unit carries, a nuh_layer_id syntax element that indicates a layer identifier, and a nuh_temporal_id_plus1 syntax element that indicates a temporal layer of a coded picture to which the NAL unit belongs (paragraph [0006]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by utilizing wherein the NAL unit header includes only a nal_unit_type syntax element that indicates a type of data that a NAL unit carries, a nuh_layer_id syntax element that indicates a layer identifier, and a nuh_temporal_id_plus1 syntax element that indicates a temporal layer of a coded picture to which the NAL unit belongs, as taught by Samuelsson, to obtain a coding method with an improved coding efficiency (Samuelsson: ¶0002). 

Regarding claim 4, Wang in view of Samuelsson discloses the method of claim 1. Samuelsson further discloses wherein the layer identifier is in a fixed position in the NAL unit header (¶0006: nuh_layer_id). The motivation statement set forth above with respect to claim 1 applies here. 
Regarding claim 5, Wang in view of Samuelsson discloses the method of claim 1. Wang further discloses wherein a size of the layer identifier is determined through a predefined value of a high level syntax structure syntax element in the same NAL unit header (¶0028: NAL unit is a parameter set. For example, a NAL unit may include video data of a picture parameter set, a sequence parameter set, and other examples of a parameter set. As yet another example, a NAL unit may include additional information such as supplemental enhancement information (SEI)…¶ 0135 - the value of cpb_removal_delay_length_minus that determines the length (in bits) of the syntax element du_cpb_removal_delay may be the value of cpb_removal_delay_length_minus1 coded in the sequence parameter set that is active for the coded picture associated with the decoding unit information SEI message).

Regarding claim 6, Wang in view of Samuelsson discloses the method of claim 1. Wang further discloses wherein a size of the layer identifier is determined through at least one syntax element in a parameter set, the parameter set being active for the picture to which the NAL unit header belongs  (¶0028: NAL unit is a parameter set. For example, a NAL unit may include video data of a picture parameter set, a sequence parameter set, and other examples of a parameter set. As yet another example, a NAL unit may include additional information such as supplemental enhancement information (SEI)…¶ 0135 - the value of cpb_removal_delay_length_minus that determines the length (in bits) of the syntax element du_cpb_removal_delay may be the value of cpb_removal_delay_length_minus1 coded in the sequence parameter set that is active for the coded picture associated with the decoding unit information SEI message).
Regarding claim 7, claim 7 is drawn to a device claim and recites the limitation analogous to claim 1. Thus, claim 7 is rejected due to similar reasons set forth above with respect to claim 1.
Regarding claim 10, claim 10 is drawn to a device claim and recites the limitation analogous to claim 4. Thus, claim 10 is rejected due to similar reasons set forth above with respect to claim 4. 
Regarding claim 11, claim 11 is drawn to a device claim and recites the limitation analogous to claim 5. Thus, claim 11 is rejected due to similar reasons set forth above with respect to claim 5. 
Regarding claim 12, claim 12 is drawn to a device claim and recites the limitation analogous to claim 6. Thus, claim 12 is rejected due to similar reasons set forth above with respect to claim 6. 
Regarding claim 13, claim 13 is drawn to a non-transitory computer-readable medium claim and recites the limitation analogous to claim 1. Thus, claim 13 is rejected due to similar reasons set forth above with respect to claim 1. 

Claim(s) 2, 3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No. US 2014/0092994 A1) in view of Samuelsson et al. (US 20160234517 A1) as applied to claim 1, and further in view of Ugur (US 20160156917 A1). 

Regarding claim 2, Wang in view of Samuelsson does not teach  wherein, for a given layer layout, each layer in the layer layout has a unique layer identifier, and the unique layer identifier is assigned in accordance with a scan order of a picture segment in the layer layout.
However, Auyeung discloses  wherein, for a given layer layout, each layer in the layer layout has a unique layer identifier, and the unique layer identifier is assigned in accordance with a scan order of a picture segment in the layer layout (¶0282: topp_left_tile_index[i][j] and bottom_right_tile_index[i][j] identify the tile position of the top-left tile and the tile position of the bottom-right tile in a rectangular region of the i-th identified motion-constrained tile set, respectively, in tile raster scan order).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wang in view of Samuelsson by utilizing wherein, for a given layer layout, each layer in the layer layout has a unique layer identifier, and the unique layer identifier is assigned in accordance with a scan order of a picture segment in the layer layout, as taught by Auyeung to obtain an improved method for encoding and decoding one or more tiles in an enhancement layer picture (Ugur: ¶0007).

Regarding claim 3, Wang in view of Samuelsson and Ugur discloses the method of claim 2. Ugur further discloses  wherein the scan order is associated with a top left corner of the layers of the layer layout, and is increased by one following a top-to-bottom, right-to-left order (¶0282: topp_left_tile_index[i][j] and bottom_right_tile_index[i][j] identify the tile position of the top-left tile and the tile position of the bottom-right tile in a rectangular region of the i-th identified motion-constrained tile set, respectively, in tile raster scan order). The motivation statement set forth above with respect to claim 2 applies here. 

Regarding claim 8, claim 8 is drawn to a device claim and recites the limitation analogous to claim 2. Thus, claim 8 is rejected due to similar reasons set forth above with respect to claim 2. 
Regarding claim 9, claim 9 is drawn to a device claim and recites the limitation analogous to claim 3. Thus, claim 9 is rejected due to similar reasons set forth above with respect to claim 3. 

The following is the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Auyeung (US 20150350659 A1) discloses a region of interest scalability with SHVC. 
Thomas et al. (US 20190166376 A1) discloses a method of video bitstream encoding and decoding video.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488